Petition for Release of Enrollment Information
JENNY LEE KRONE, Associate Judge.
Following a hearing in this matter on March 24, 2006, the Court ordered the Little Traverse Bay Bands (LTBB) of Odawa Indians Enrollment Department to release to Elizabeth June Rogers the enrollment records of her grandfather, Francis J. Peters.
Subsequently, Ms. Rogers has learned that she needs additional information, specifically the enrollment numbers and blood quantum of Frances Peters and his parents, Joseph Peters (a.k.a. Joe Pete/High/Penaysewaykezhick), DOB 1896, DOD 10/14/38, and DOM 09/14/14 and Sophie Sineway (a.k.a. Jocko/Mitchell), DOB 05/20/1895 and DOD 05/07/73.
The LTBB General Counsel, James A. Bransky, has advised the Court that the Tribe does not object to release of this information if the Court finds that Ms, Rogers has demonstrated good cause or compelling circumstances that the information should be released. The Saginaw Chippewa Tribe of Michigan has requested this additional information of Ms. Rogers for enrollment purposes. Therefore, she has shown good cause that the information should be released.
WHEREFORE, IT IS HEREBY ORDERED that the above requested enrollment information shall be released to Elizabeth June Rogers.